Motion granted *531insofar as (1) to vacate the order of this court entered on April 5, 1979 striking, respondent’s name from the roll of attorneys and counselors at law in the State of New York, (2) to order a reference, and (3) to deem respondent suspended from practice pursuant to amended section 90 of the Judiciary Law (L 1979, ch 674, § 3) pending the reference directed herein and action by this court upon the Referee’s report. Concur&emdash;Kupferman, J. P., Birns, Sandler, Lane and Silverman, JJ.